                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


FREEDOM MENTOR, LLC,

                     Plaintiff,

v.                                                        Case No: 6:18-cv-1235-Orl-40DCI

JOHN SAEGER and JUSTIN
FRANCISCO,

                     Defendants.
                                           /

                                           ORDER

        This cause comes before the Court without oral argument on Defendants’ Motion

to Dismiss (Doc. 28), and Plaintiff’s Response in Opposition (Doc. 32). With briefing

complete, the matter is ripe. Upon consideration, Defendants’ motion is due to be granted

in part and denied in part.

I.      BACKGROUND 1

        Plaintiff, Freedom Mentor, LLC, brings this action against Defendants, John

Saeger and Justin Francisco, doing business as YOURFREEDOMMENTOR.CO M,

asserting trademark infringement and related claims. (Doc. 8). Plaintiff is a limited liability

company organized, and with its principal place of business, in Florida. (Id. ¶ 5).

Defendants are residents of Utah and New York, respectively. (Id. ¶¶ 6–7). Plaintiff holds

two registered trademarks to “FREEDOM MENTOR,” and has spent substantial

resources developing, promoting, and marketing its brand and the marks. (Id. ¶¶ 11–12).


1    This account of the facts comes from the Amended Complaint. (Doc. 8). The Court
     accepts these factual allegations as true when considering motions to dismiss. See
     Williams v. Bd. of Regents, 477 F.3d 1282, 1291 (11th Cir. 2007).
       YOURFREEDOMMENTOR.COM is a website, through which Defendants offer

“wealth building service[s].” (Id. ¶ 15). Plaintiff alleges that Defendants purchased

sponsored listings from online search engines, Google and Yahoo, causing Defendants ’

website to appear as a promoted result when individuals search the term “freedom

mentor.” (Id. ¶¶ 16–20). Defendants also incorporated Plaintiff’s trademarks on web

marketing platforms and in communications with customers. (Id. ¶ 22). Moreover,

Defendants’ activities “caused third parties to review Plaintiff[’s] . . . products and

services” apparently after negative experiences with Defendants’ business. (Id. ¶ 23). On

at least one occasion, a confused consumer contacted Plaintiff to cancel a purchase order

that the consumer had entered into with Defendants. (Id. at p. 39).

       Based on these activities, Plaintiff pleads eleven Counts against Defendants in the

Amended Complaint under federal and state law for trademark infringement and dilution,

cybersquatting, false designation of origin, deceptive and unfair trade practices, and

unjust enrichment. (Id. at pp. 7–23). Defendants move to dismiss for lack of personal

jurisdiction and venue, and for failure to state a claim. (Doc. 28).

II.    STANDARD OF REVIEW

       A.     Personal Jurisdiction

       A court must dismiss an action against a defendant over which it lacks personal

jurisdiction. Smith v. Trans-Siberian Orchestra, 689 F. Supp. 2d 1310, 1312 (M.D. Fla.

2010). A complaint bringing claims against a nonresident defendant must allege

“sufficient facts to make out a prima facie case of jurisdiction.” United Techs. Corp. v.

Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009). The Court must accept the allegations in

the complaint as true where they are uncontroverted by the defendant’s affidavits and




                                              2
resolve all reasonable inferences in the plaintiff’s favor. Consol. Dev. Corp. v. Sherritt,

Inc., 216 F.3d 1286, 1291 (11th Cir. 2000). “The plaintiff bears the burden of proving ‘by

affidavit the basis upon which jurisdiction may be obtained’ only if the defendant

challenging jurisdiction files ‘affidavits in support of his position.’” Posner v. Essex Ins.

Co., 178 F.3d 1209, 1214 (11th Cir. 1999) (quoting Venetian Salami Co. v. Parthenais ,

554 So. 2d 499, 502 (Fla. 1989)). 2

          B.     Twombly/Iqbal

           A complaint must contain “a short and plain statement of the claim showing that

    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1). Thus, in order to survive a motion

    to dismiss made pursuant to Rule 12(b)(6), the complaint “must contain sufficient factual

    matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

    v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

    570 (2007)). A claim is plausible on its face when the plaintiff “pleads factual content

    that allows the court to draw the reasonable inference that the defendant is liable for

    the misconduct alleged.” Id.

           Though a complaint need not contain detailed factual allegations, mere legal

    conclusions or recitation of the elements of a claim are not enough. Twombly, 550 U.S.

    at 555. Moreover, courts are “not bound to accept as true a legal conclusion couched

    as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). “While legal




2     Defendants submitted affidavits merely to establish that they have never lived in
      Florida, do not own real or personal property in Florida, and have not “done any work
      in connection with the domain ‘yourfreedommentor.com’ while in” Florida. (Docs. 28-
      1, 28-2). Defendants’ affidavits do not controvert the Amended Complaint’s
      allegations, thus Plaintiff was not required to submit affidavits in response. See
      Posner, 178 F.3d at 1214.



                                                  3
    conclusions can provide the framework of a complaint, they must be supported by

    factual allegations.” Iqbal, 556 U.S. at 679. Courts must also view the complaint in the

    light most favorable to the plaintiff and must resolve any doubts as to the sufficiency of

    the complaint in the plaintiff’s favor. Hunnings v. Texaco, Inc., 29 F.3d 1480, 1483 (11th

    Cir. 1994) (per curiam). In sum, courts must (1) ignore conclusory allegations, bald legal

    assertions, and formulaic recitations of the elements of a claim; (2) accept well-pled

    factual allegations as true; and (3) view well-pled allegations in the light most favorable

    to the plaintiff. Iqbal, 556 U.S. at 67.

III.      DISCUSSION

          A.     Personal Jurisdiction

          The first issue to be decided is whether Defendants are subject to specific personal

jurisdiction before this Court. 3

          This Court may “exercise personal jurisdiction over a nonresident defendant to the

same extent that a Florida court may, so long as the exercise is consistent with federal

due process requirements.” Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir.

2008). Personal jurisdiction disputes involve a two-step inquiry: “(1) whether personal

jurisdiction exists . . . under Florida’s long-arm statute, and (2) if so, whether that exercise

of jurisdiction would violate the Due Process Clause of the Fourteenth Amendment to the




3      Personal jurisdiction can be general or specific. Goodyear Dunlop Tires Operations,
       S.A. v. Brown, 564 U.S. 915, 919 (2011). “‘Specific’ or ‘case-linked’ jurisdiction
       ‘depends on an affiliatio[n] between the forum and the underlying controversy.’”
       Walden v. Fiore, 571 U.S. 277, 283 n.6 (2014) (quoting Goodyear, 564 U.S. at 919).
       An individual is subject to general jurisdiction only in the forum in which the individual
       is domiciled. Goodyear, 564 U.S. at 924. Plaintiff asserts that the Court has specific
       personal jurisdiction over Defendants. (Doc. 32, p. 8).




                                                 4
U.S. Constitution.” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th

Cir. 2013). Defendants only challenge the second step, arguing that the exercise of

personal jurisdiction over Defendants would violate the Due Process Clause. (Doc. 28,

pp. 5–6). 4

       The Due Process Clause requires that a defendant “have certain minimum

contacts with [the forum] such that the maintenance of the suit does not offend ‘traditional

notions of fair play and substantial justice.’” Int'l Shoe Co. v. Washington, 326 U.S. 310,

319 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)). If the plaintiff carries its

burden of establishing that the defendant’s contacts with the forum satisfies the minimum

contacts requirement, then the burden shifts to the defendant to “make a compelling case

that the exercise of jurisdiction would violate traditional notions of fair play and substantial

justice.” Louis Vuitton, 736 F.3d at 1355.

              1.      Minimum Contacts

       The “minimum contacts” requirement “is satisfied if the defendant has ‘purposefully

directed’ his activities at residents of the forum state, and the litigation results from alleged

injuries that ‘arise out of or relate to’ those activities.” Licciardello, 544 F.3d at 1284

(internal citations omitted). This requirement can be met by a single act so long as it

creates a “substantial connection” between the defendant and the forum state. Burger

King Corp. v. Rudzewicz, 471 U.S. 462, 476 n.18 (1985).




4   Although not in dispute, the Court finds that jurisdiction over Defendants is proper
    under § 48.193(b) of Florida’s long-arm statute. See Licciardello, 544 F.3d at 1283
    (“We have held that § 48.193(b) of the Florida long-arm statute permits jurisdiction
    over the nonresident defendant who commits a tort outside of the state that causes
    injury inside the state.”).



                                               5
       Plaintiff has not shown that Defendants “purposefully directed” their activities at

Florida to satisfy the “minimum contacts” requirement. Here, Defendants’ only alleged

contacts     with     Florida     are     (i)       the   operation     of    the     website

YOURFREEDOMMENTOR.COM, which is accessible in Florida, and (ii) the purchase of

sponsored listings on internet search engines. (Doc. 1, ¶¶ 14–18). As alleged, these

activities were not “purposefully directed” toward Florida, but instead indiscriminately

targeted any individual with an internet connection regardless of their state of residence.

See DCS Real Estate Invs., LLC v. Bella Collina Events, LLC, No. 5:14–cv–678, 2015

WL 628586, at *3 (M.D. Fla. Feb. 12, 2015) (finding the defendant’s “online presence on

websites accessible in Florida,” without more, inadequate to satisfy the minimum contacts

inquiry).

       This finding does not end the personal jurisdiction inquiry. Notwithstanding the

absence of minimum contacts, the Calder “effects” test provides a substitute basis for the

exercise of personal jurisdiction in intentional tort cases. Calder v. Jones, 465 U.S. 783,

790 (1984). Calder allows for personal jurisdiction over nonresident defendants who

commit (1) an intentional tort (2) aimed at the forum state (3) that causes harm in the

forum state that was foreseeable. Licciardello, 544 F.3d at 1286. The Calder court noted

that “untargeted negligence” is less likely than “intentional, and allegedly tortious, actions”

to create personal jurisdiction. 465 U.S. at 789–90.

       In Licciardello, the Eleventh Circuit found that the defendant had sufficient

“minimum contacts” with Florida to satisfy due process where the defendant intentionally

misappropriated the plaintiff’s trademarks on a “website accessible in Florida” to benefit




                                                6
the defendant’s business. Id. at 1288 & n.8. The court was careful to limit its holding to

the specific circumstances of that case:

         We hold only that where the internet is used as a vehicle for the deliberate,
         intentional misappropriation of a specific individual’s trademarked name or
         likeness and that use is aimed at the victim’s state of residence, the victim
         may hale the infringer into that state to obtain redress for the injury. The
         victim need not travel to the state where the website was created or the
         infringer resides to obtain relief.

Id. at 1288 n.8. 5

         The Amended Complaint contains sufficient factual allegations to meet the

“effects” test for personal jurisdiction. The Court is principally guided by Licciardello. Like

the defendant there, Defendants allegedly used Plaintiff’s registered trademarks

intentionally “in order to misappropriate [the] name and reputation [of the marks] for

commercial gain.” See Licciardello, 544 F.3d at 1288. Defendants’ conduct “was

calculated to cause injury to [Plaintiff] in Florida,” therefore Defendants “cannot now claim

surprise at being haled into court here.” See id. Because Defendants allegedly targeted

Plaintiff in Florida to profit from its intellectual property, Plaintiff sufficiently alleged

“something more” than remote, online trademark infringement, thus establishing an

appropriate basis for personal jurisdiction. Cf. DCS Real Estate Invs., 2015 WL 628586,

at *4.




5   In another personal jurisdiction decision involving the internet, the Eleventh Circuit
    similarly found that the defendant’s contacts with Florida—namely, operating an
    interactive website accessible in Florida and “selling and distributing infringing goods
    through [the] website to Florida consumers”—taken together, satisfied “minimum
    contacts.” Mosseri, 736 F.3d at 1339. The Mosseri court cautioned, however, that “the
    mere operation of an interactive website alone [does not] give[] rise to purposeful
    availment anywhere the website can be accessed.” Id. at 1358.




                                              7
              2.      Fair Play and Substantial Justice

       To comport with Due Process, the exercise of jurisdiction over a defendant also

must “not offend traditional notions of fair play and substantial justice.” Int’l Shoe, 326

U.S. at 316. When “a defendant who purposefully has directed his activities at forum

residents seeks to defeat jurisdiction, he must present a compelling case that the

presence of some other considerations would render jurisdiction unreasonable.” Burger

King Corp., 471 U.S. at 477. 6 Here, Defendants have made no case—much less a

“compelling case”—that exercising jurisdiction over Defendants would “offend traditional

notions of fair play and substantial justice.” See Int’l Shoe, 326 U.S. at 316; Burger King

Corp., 471 U.S. at 477; (Doc. 28). Furthermore, Florida has a strong interest in “affording

its residents a forum to obtain relief from intentional misconduct of nonresidents causing

injury in Florida.” Licciardello, 544 F.3d at 1288. Accordingly, exercising jurisdiction over

Defendants would “not offend traditional notions of fair play and substantial justice.” See

Int’l Shoe, 326 U.S. at 316.

       B.     Venue

       Defendants next move to dismiss the Amended Complaint for improper venue.

       Venue is proper in “a judicial district in which a substantial part of the events or

omissions giving rise to the claim occurred, or a substantial part of property that is the

subject of the action is situated.” 28 U.S.C. § 1391(b)(2). Trademark infringement is a

tortious act “deemed to take place where the trademark owner resides.” Tile World Corp.




6   Relevant considerations “include the burden on the defendant, the forum's interest in
    adjudicating the dispute, the plaintiff's interest in obtaining convenient and effective
    relief and the judicial system's interest in resolving the dispute.” Licciardello, 544 F.3d
    at 1288.



                                              8
v. Miavana & Family, Inc., No. 6:15-cv-919, 2015 WL 7839743, at *1 (M.D. Fla. Dec. 2,

2015). Because Plaintiff’s principal place of business is located within the Orlando

Division of the Middle District of Florida (Doc. 8, ¶ 5), venue in this district is proper. See

28 U.S.C. § 1391(b)(2); Tile World Corp., 2015 WL 7839743, at *1. And even if venue

under § 1391(b)(2) were improper, § 1391(b)(3) would authorize venue in this district in

light of the Court’s finding, supra, that Defendants are subject to the Court’s personal

jurisdiction.

       C.       Stating a Claim

       For good measure, Defendants move to dismiss all eleven Counts under Rule

12(b)(6) for failure to state plausible claims. Regrettably, Defendants’ 12(b)(6) arguments

(with two exceptions) set up a series of straw men to attack by ignoring the Amended

Complaint’s damning factual allegations—that Defendants misappropriated Plaintiff’s

registered trademarks on a website and paid advertisers to promote the infringing site—

and repeating only the generic allegations set forth beneath the title for each separate

Count. In so doing, Defendants invoke outlandish rhetoric to persuade the Court that the

Complaint is impermissibly vague. (See, e.g., Doc. 28, p. 22 (“The Complaint, again

utilizing its characteristically boilerplate regurgitation of pleading elements without putting

forth actual supporting claims, apes this statutory language, alleging . . . .”)). Defendants

would be better served by actually reading the Amended Complaint instead of studying

their thesaurus.

                1.    Counts I and II

       Defendants move to dismiss Counts I and II (Lanham Act violations for direct and

indirect trademark infringement), chiefly arguing (1) that they had never “heard of




                                              9
Freedom Mentor LLC before receiving cease and desist letters,” and (2) the Amended

Complaint includes insufficient factual allegations to state plausible claims. (Doc. 28, pp.

13–17).

         Defendants’ first argument for dismissal—that they were unaware of Freedom

Mentor LLC’s existence until they received cease and desist letters—is without merit. At

the motion to dismiss stage, the Court’s review is limited to the complaint, and

Defendants’ unsworn assertions of fact refuting the complaint are not entitled to

consideration. See Grossman v. Nationsbank, N.A., 225 F.3d 1228, 1231 (11th Cir.

2000).

         Defendants’ second argument is likewise deficient. To state a plausible trademark

infringement claim under the Lanham Act based on a federally registered mark, “the

plaintiff must allege that the mark was used in commerce by a defendant without the

plaintiff’s consent and that the defendant’s use of the mark was likely to cause consumer

confusion or to cause mistake or to deceive.” AWGI, LLC v. Team Smart Move, LLC, No.

6:12–cv–948, 2012 WL 12904223, at *2 (M.D. Fla. Aug. 28, 2012) (citing Optimum

Techs., Inc. v. Henkel Consumer Adhesives, Inc., 496 F.3d 1231, 1241 (11th Cir. 2007)).

Here, the Amended Complaint sufficiently alleges that Defendants misappropriated

Plaintiff’s mark in commerce, and that Defendants’ use of the purloined mark was likely

to cause consumer confusion—and indeed caused consumer confusion in at least one

instance. (Doc. 8, ¶¶ 11, 14–22, pp. 34, 38–39). “While [Defendants] may contest whether

Defendants’ use of a similar mark satisfies the ‘likelihood of confusion’ elements of the

claims, this is not an issue that can be resolved on a motion to dismiss.” See AWGI, 2012

WL 12904223, at *3; (Doc. 28, pp. 9–11).




                                            10
              2.     Count III

       Defendants likewise move to dismiss Count III (Florida common law trademark

infringement claim). “Analysis for trademark infringement under the Lanham Act also

applies to claims of Florida common law trademark infringement.” PortionPac Chem.

Corp. v. Sanitech Sys., Inc., 210 F. Supp. 2d 1302, 1310 n.3 (M.D. Fla. 2002). Thus,

having found that Plaintiff’s Lanham Act claims meet Twombly’s plausibility threshold, the

Court finds that Plaintiff’s common law trademark infringement claim survives Defendants ’

dismissal motion.

              3.     Count IV

       Next, Defendants move to dismiss Count IV (cybersquatting) for failure to plead

with particularity the requisite “bad faith” element. To state a cybersquatting claim under

the Anti-Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), Plaintiff must

plead four elements:

       (1) the defendant has registered, trafficked in or used a domain name; (2)
       which is identical or confusingly similar to a mark owned by the plaintiff; (3)
       the mark was distinctive at the time of the defendant’s registration of the
       domain name; and (4) the defendant has committed the acts with a bad faith
       intent to profit from the plaintiff’s mark.

Heron Dev. Corp. v. Vacation Tours, Inc., No. 16-20683-CIV, 2017 WL5957743, at *6

(S.D. Fla. Nov. 30, 2017) (quoting 5 McCarthy on Trademarks and Unfair Competition §

25A:50).

       Plaintiff adequately alleges the elements of a cybersquatting claim. The first three

elements are easily satisfied based on the allegations that, in offering online services,

Defendants employed a domain name nearly identical to Plaintiff’s registered trademark.

See, e.g., Punch Clock, Inc. v. Smart Software Dev., 553 F. Supp. 2d 1353, 1358 (S.D.

Fla. 2008). Likewise, the Amended Complaint alleges bad faith by “creating an inferenc e



                                             11
that Defendants intended to profit from the misuse of [Plaintiff’s] marks” by diverting

customers searching the internet for Plaintiff’s marks to Defendants’ website. See

Transamerica Corp. v. Moniker Online Servs., 672 F. Supp. 2d 1353, 1367 (S.D. Fla.

2009).

               4.     Counts V and VIII

         Next, Defendants take aim at Counts V and VIII, (Lanham Act false designation of

origin and unfair competition). To plead a false designation of origin claim, a complaint

must allege that (1) the plaintiff had enforceable trademark rights in the mark, and (2) the

defendant used marks similar enough to the plaintiff’s to create a likelihood of consumer

confusion. Lone Star Steakhouse & Saloon, Inc. v. Longhorn Steaks, Inc., 106 F.3d 355,

358 (11th Cir. 1997), modified, 122 F.3d 1379 (11th Cir. 1997). Similarly, to establish a

Lanham Act unfair competition claim, a plaintiff “must establish valid ownership of the

mark and that the defendant's use of the mark in commerce creates a likelihood of

confusion.” Knights Armament Co. v. Optical Sys. Tech., Inc., 568 F. Supp. 2d 1369, 1376

(M.D. Fla. 2008). Counts V and VIII easily meet the plausibility threshold. See supra

Subsection III.C.1.

               5.     Count VI

         Next, Defendants move to dismiss Count VI (trademark dilution). Defendants

assert that the dilution claim is foreclosed because Plaintiff’s trademarks are not famous.

A trademark dilution claim has four elements: “(1) the mark is famous; (2) the alleged

infringer adopted the mark after the mark became famous; (3) the infringer diluted the

mark; and (4) the defendant's use is commercial and in commerce.” Brain Pharma, LLC

v. Scalini, 858 F. Supp. 2d 1349, 1356 (S.D. Fla. Apr. 30, 2012) (quoting Portionpac




                                            12
Chem. Corp. v. Sanitech Sys., Inc., 217 F. Supp. 2d 1238, 1251 (M.D. Fla. 2002)). “[A]

mark is famous if it is widely recognized by the general consuming public of the United

States as a designation of source of the goods or services of the mark's owner.” 15 U.S.C.

§ 1125 (c)(2)(A). Trademark dilution claims only apply to “truly famous marks such as

Budweiser beer, Camel cigarettes, and Barbie dolls.” Scalini, 858 F. Supp. 2d at 1357.

       Plaintiff fails to plausibly allege that its marks are famous. The Amended Complaint

posits that the trademarks at issue “have gained significant market recognition over the

years of continual use” and are “highly recognizable.” (Id. ¶¶ 13, 90). In support, Plaintiff

alleges that it is an “industry leader” in its field, and that it “has spent significant time and

money” promoting its brand and services. (Doc. 8, ¶¶ 9, 12). The federal trademarks in

dispute were issued in 2016 and 2017, respectively, though Plaintiff has used the marks

in commerce since 2005. (Id. at pp. 28–31). These allegations do not support the

conclusion that the marks are famous. The Amended Complaint is devoid of factual

allegations as to monies spent on advertising, Plaintiff’s sales, and hard numbers showing

that the marks are widely recognized. Moreover, it is all but certain that Plaintiff’s marks

fall short of the “truly famous” status occupied by the likes of “Budweiser beer, Camel

cigarettes, and Barbie dolls.” See Scalini, 858 F. Supp. 2d at 1357. Thus, the Court finds

Plaintiff’s assertion that the marks are famous highly implausible, so Count VI is due to

be dismissed.

              6.      Count VII

       Defendants then seek dismissal of Count VII (civil conspiracy). Specifically,

Defendants assert that the Amended Complaint does not specify the unlawful act element

needed to make out a civil conspiracy claim. (Id. at p. 20).




                                               13
       To state a civil conspiracy claim under Florida law, a plaintiff must allege: (1) an

agreement among two or more parties; (2) the doing of an unlawful act or a lawful act by

unlawful means; (3) the doing of some overt act in pursuance of the conspiracy; and (4)

damage to the plaintiff as a result of the acts done under the conspiracy. TacFone

Wireless, Inc. v. GSM Group, Inc., 555 F. Supp. 2d 1331, 1338 (S.D. Fla. 2008). The

unlawful act element may be satisfied by showing that defendants came together to

infringe valid trademarks. Id. Here, the Amended Complaint’s allegations that Defendants

joined together in a venture to sell services from YOURFREEDOMMENTOR.CO M,

thereby infringing Plaintiff’s trademarks and damaging Plaintiff, are sufficient to state a

plausible civil conspiracy claim.

              7.        Counts IX and X

       Next, Defendants move to dismiss Counts IX and X (unfair competition and

deceptive trade practices). Again, Defense counsel invokes bewilderment at the

Amended Complaint’s “wholesale absence of supporting allegations.” (Doc. 28, p. 21). A

full review of the pleading, however, leads the Court to the inevitable conclusion that these

claims are plausible.

       Plaintiff brings Counts IX and X under the Florida Deceptive and Unfair Trade

Practices Act (“FDUTPA”), Fla. Stat. § 501.201, et seq. A FDUTPA claim has three

elements: “(i) a deceptive act or unfair practice; (ii) causation; and (iii) actual damages.”

City First Mort. Corp. v. Barton, 988 So. 2d 82, 86 (Fla. 4th DCA 2008). An act is deceptive

if there is a “representation, omission, or practice that is likely to mislead the consumer

acting reasonably in the circumstances, to the consumer's detriment.” Sundanc e

Apartments I, Inc. v. Gen. Elec. Capital Corp., 581 F. Supp. 2d 1215, 1220 (S.D. Fla.




                                             14
2008) (quoting PNR, Inc. v. Beacon Prop. Mgmt., Inc., 842 So.2d 773, 777 (Fla. 2003)).

Critically, a “successful [trademark] infringement claim supports a claim for violation of

FDUTPA.” Coach, Inc. v. Swap Shop, Inc., 916 F. Supp. 2d 1271, 1283 (S.D. Fla. 2012).

Thus, the Court finds that Counts IX and X are plausible.

              8.     Count XI

       Defendants next move to dismiss Count XI (unjust enrichment). The Amended

Complaint’s unjust enrichment claim is misplaced and cannot clear the 12(b)(6) hurdle.

Unjust enrichment generally “refers to mistaken transfers,” while wrongful enrichment

“refers to wrongful takings.” Delta Air Lines, Inc. v. Network Consulting Assocs., No. 8:14–

cv–948, 2014 WL 4347839, at *10 (M.D. Fla. Dec. 2, 2014). The Amended Complaint

alleges that Defendants stole Plaintiff’s intellectual property and does not allege (with

facts) that Plaintiff “conferred a benefit on” Defendant, a necessary element of a Florida

unjust enrichment claim. See William Constr. Corp. v. Wainer, 636 So. 2d 576, 577 (4th

DCA 1994). While Plaintiff “may pursue damages under the Lanham Act in the form of

Defendants’ profits under a theory of unjust enrichment,” the Amended Complaint’s unjust

enrichment claim is due to be dismissed. See Delta Air Lines, 2014 WL 4347839, at *10.

              9.     Attorneys’ Fees

       Finally, Defendants challenge Plaintiff’s request for attorneys’ fees under 15 U.S.C.

§ 1117(a). Section 1117(a) provides, in pertinent part, “The court in exceptional cases

may award reasonable attorney fees to the prevailing party.” An exceptional case is one

that can be “characterized as malicious, fraudulent, deliberate[,] and willful.” Dieter v. B &

H Indus. of Sw. Fla., Inc., 880 F.2d 322, 329 (11th Cir. 1989). Defendants’ challenge is

premature. They identify no caselaw requiring that the circumstances of an “exceptional




                                             15
case” must be set forth in the complaint for a plaintiff to recover fees under § 1117(a).

The result would not change if they had because the Amended Complaint pleads

sufficient facts to plausibly support the premise that Defendants’ infringement was

malicious, fraudulent, deliberate, and willful. Therefore, Defendants’ challenge to

Plaintiff’s request for fees pursuant to § 1117(a) is overruled.

IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Defendants’ Motion to Dismiss (Doc. 28) is GRANTED IN PART and

              DENIED IN PART.

                  a. Counts VI and XI of the Amended Complaint are DISMISSED.

                  b. In all other respects, Defendants’ Motion to Dismiss (Doc. 28) is

                       DENIED.

          2. Defendants shall answer the Amended Complaint on or before Thursday,

              February 7, 2019.

       DONE AND ORDERED in Orlando, Florida on January 24, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             16
